Name: COMMISSION REGULATION (EC) No 189/97 of 31 January 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 175th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: prices;  trade policy;  animal product;  international trade
 Date Published: nan

 1 . 2 . 97 [ EN I Official Journal of the European Communities No L 31 /33 COMMISSION REGULATION (EC) No 189/97 of 31 January 1997 fixing the maximum buying-in price and the quantities of beef to be bought in under the 175th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 applied to the quantities which may be bought in in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 Under the 175th partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef (3), as last amended by Regulation (EC) No 34/97 (4), an invitation to tender was opened pursuant to Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invi ­ tation to tender (  5), as last amended by Regulation (EC) No 125/97 (6); Whereas, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 2456/93, a maximum buying-in price is to be fixed for quality R3, where appropriate , under each partial invitation to tender in the light of tenders received; whereas, in accordance with Article 14 of that Regulation , only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price , plus the amount referred to in paragraph 1 of that Article , are to be accepted; Whereas, once tenders submitted in respect of the 175th partial invitation to tender have been considered and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaugh ­ terings, the maximum buying-in price and the quantities which may be bought in should be fixed; Whereas, following the buying in of forequarters, the price of such products should be defined on the basis of carcase prices; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate, depending on the differences in prices and the quantities tendered for, several reducing coefficients should accordingly be (a) for category A:  the maximum buying-in price shall be ECU 273 per 100 kg of carcases or half-carcases of quality R3 ,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 4 651 tonnes,  the quantities offered at a price greater than ECU 244 and less than or equal to ECU 263 shall be multiplied by a coefficient of 50 % , in accordance with Article 13 (3) of Regulation (EEC) No 2456/93 , and those offered at a price greater than ECU 263 shall be multiplied by a coefficient of 25 %; (b) for category C:  the maximum buying-in price shall be ECU 273 per 100 kg of carcases or half-carcases of quality R3,  the price of forequarters shall be derived from the carcase price using the coefficient 0,80 for the straight cut,  the maximum quantity of carcases, half-carcases or forequarters accepted shall be 6 382 tonnes,  the quantities offered at a price greater than ECU 244 and less than or equal to ECU 263 shall be multiplied by a coefficient of 50 % in accordnce with Article 13 (3) of Regulation (EEC) No 2456/93 and those offered at a price greater than ECU 263 shall be multiplied by a coefficient of 25 % . Article 2 This Regulation shall enter into force on 3 February 1997 . (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 296, 21 . 11 . 1996, p. 50 . (3) OJ No L 225, 4 . 9 . 1993, p. 4. (4) OJ No L 8 , 11 . 1 . 1997, p. 1 . I 5) OJ No L 159 , 10 . 6. 1989 , p. 36 . h) OJ No L 22, 24. 1 . 1997, p. 23 . No L 31 /34 EN Official Journal of the European Communities 1 . 2 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1997 . For the Commission Franz FISCHLER Member of the Commission